Citation Nr: 1116650	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  05-30 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for right ear tinnitus.

3.  Entitlement to a compensable rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  The Veteran requested a personal hearing before the Board on his September 2005 substantive appeal; however, he withdrew such request by letter dated in July 2007.  See 38 C.F.R. § 20.702(e) (2010).

The issues now before the Board were remanded in September 2009 for further evidentiary and procedural development.  While the Board finds that there was substantial compliance with its remand, further development is still necessary with respect to the issues of entitlement to service connection for right ear hearing loss and tinnitus and entitlement to a compensable rating for left ear hearing loss.  As such they are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An RO rating decision dated in August 1998 denied a claim of entitlement to service connection for right ear hearing loss; the Veteran was notified of this decision but did not appeal it.

2.  Evidence associated with the claims file since the August 1998 rating decision is new, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises the reasonable possibility of substantiating the previously disallowed claim of service connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The August 1998 RO rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  New and material evidence has been received with respect to the issue of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought as it pertains to whether to reopen the Veteran's previously denied claim of entitlement to service connection for right ear hearing loss.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The Board acknowledges that the VA still has duty to notify and assist the Veteran with regard to the underlying claim for service connection.  However, since this part of the appeal is being remanded, no discussion is necessary in the instant decision.  

Legal Criteria and Analysis

The record reflects that, prior to the current appeal, the Veteran was denied service connection for right ear hearing loss by an RO rating decision dated in August 1998.  The Veteran did not appeal this rating decision; thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  In September 2003, he submitted a claim requesting that the VA reopen this previously disallowed claim.  

Generally, an unappealed rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  However, a veteran may request that VA reopen his claim upon the receipt of new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  Pertinent VA regulation defines "new and material" evidence as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

At the time of the prior denial in this matter, as issued in the August 1998 rating decision, the evidence under consideration included lay statements by the Veteran that he was exposed to significant levels of noise from weapons, artillery shells, and explosives during service and had incurred hearing loss due to acoustic trauma associated with this noise exposure.  The Veteran's service records confirmed military noise exposure, however, service treatment records showed normal right ear hearing during service and at separation.  Post-service medical evidence of record at the time of this decision did not demonstrate a right ear hearing loss disability until a June 1998 VA examination.  See 38 C.F.R. § 3.385 (2010).  Relevant to this determination, however, the record did contain VA treatment records showing that the Veteran had sought evaluation of hearing loss since service in 1975, as well as annual VA audiograms dated in October 1976, October 1977, and October 1978 showing a pure tone threshold of 30 decibels in the 4,000 Hertz range.  The RO, in its August 1998 rating decision, concluded that the above evidence failed to demonstrate that the Veteran's right ear hearing loss disability, first demonstrated at the June 1998 VA examination, manifested during service or within the presumptive period (i.e., within one year of service separation).  

Since the RO's prior final denial, additional evidence has been associated with the claims file which the Board finds to be both "new" and "material."  Specifically, the record contains a September 2003 VA audiological examination report which includes an opinion regarding the likely etiology of the Veteran's right ear hearing loss.  The Board acknowledges that the examination report contains an opinion that right ear hearing loss is likely not related to military service.  However, in drawing such conclusion, the examiner relied on the fact that the first documented evidence of a "detectable hearing loss" (i.e., 30 decibels at 4,000 Hertz) in the right ear was not until 1980, or four years after the Veteran had been working in a noisy machine shop.  In fact, a review of the entire claims file reveals that the Veteran underwent audiological testing as early as October 1976, as noted above, which is before/at when he started working in a noisy machine shop, and demonstrated 30 decibels at 4,000 Hertz.  Notes accompanying the October 1976 audiogram indicate that "[h]earing [is within] normal limits [with] mild loss at [4,000 Hertz]."  

Given that the September 2003 VA examiner found a 30 decibel loss in the 4,000 Hertz frequency in 1980 significant, and seeing as the record actually demonstrates such threshold shift earlier than contemplated by the September 2003 VA examiner (and before he had spent much time in a noisy occupation), the Board finds that the September 2003 VA examination, which was not previously on file at the time of the prior denial, is both new and material evidence.  In this regard, the examiner's opinion regarding the significance of this clinical finding, when considered along with the other evidence of record (i.e., the VA audiograms dated from 1976 to 1979), raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim"); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Board finds that new and material evidence has been submitted and the Veteran's previously denied claim of entitlement to service connection for right ear hearing loss is reopened.  


	(CONTINUED ON NEXT PAGE)



ORDER

The Veteran's previously denied claim for service connection for right ear hearing loss is reopened, and to this extent the appeal is granted.  


REMAND

As discussed above, the September 2003 VA examination report raises a reasonable possibility of substantiating the Veteran's claim because, when viewed in conjunction with the remaining evidence of record, it suggests that the Veteran's right ear underwent a significant threshold shift at the 4,000 Hertz level prior to any occupational noise exposure.  Unfortunately, the September 2003 VA examiner does not appear to have considered the audiograms which demonstrate this earlier shift (i.e., the October 1976, October 1977, and October 1978 VA audiograms).  As such, a remand is necessary to obtain a medical opinion which reflects consideration of all relevant evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4) (2010); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that the relevant inquiry when assessing the probative value of a medical opinion is whether the opinion reflects application of medical principles to an accurate and complete medical history).  

The Board finds that in addition to an opinion regarding the etiology of the Veteran's right ear hearing loss, an examination is also necessary to consider whether any current right ear tinnitus is associated with the Veteran's already-service-connected left ear hearing loss or any current right ear hearing loss.  It notes that the record contains a letter from a VA audiologist dated in December 1979 stating that the Veteran has "sensorineural hearing loss and associated tinnitus."  Such language tends to suggest that the Veteran's tinnitus may be secondary to his hearing loss.  As no opinion has been obtained regarding this possible secondary relationship, a remand is necessary to ensure a complete VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made); see also Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the VA must consider all possible theories of entitlement raised by the claimant or the evidence of record).

Finally, the Board must remand the Veteran's claim for a compensable rating for service-connected left ear hearing loss as this issue is inextricably intertwined with his claim for service connection for right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  In this regard, hearing loss is to be rated as either a unilateral or bilateral disability, and in the former case, a non-service-connected ear will be assigned a predetermined value for hearing impairment regardless of actual impairment, absent special circumstances.  38 C.F.R. §§ 3.383, 4.85(f) (2010).  These special circumstances do not apply in the present case; thus, whether service connection is in effect for right ear hearing loss may impact the rating assigned.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed.  The examiner should perform any medically indicated testing, including audiometry and speech recognition testing.  After reviewing the record, obtaining a complete pre-service, service, and post-service noise history, and examining the Veteran, the examiner should answer the following questions, providing a rationale for any opinion(s) which reflects consideration of both medical and lay evidence of record.  The examiner should specifically comment on the significance (or lack thereof) of audiological evidence showing a 30 decibel loss at 4,000 Hertz in October 1976, less than five years after service and prior to any significant occupational noise exposure.  

	(a) Whether any part of the Veteran's current right hearing loss is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to military service, including noise exposure associated with weapons, artillery shells, and explosives.  

	(b) Whether any part of the Veteran's current right ear tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to military service, including noise exposure associated with weapons, artillery shells, and explosives.  

	(c) Whether any part of the Veteran's current right ear tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to left ear hearing loss, to include as due to (caused by) or chronically worsened (aggravated by) such hearing loss.  

	(d) Whether any part of the Veteran's current right ear tinnitus is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to right ear hearing loss, to include as due to (caused by) or chronically worsened (aggravated by) such hearing loss.  

2.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issues on appeal, including entitlement to a compensable rating for left ear hearing loss.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


